Exhibit 10.2 EXECUTION VERSION SECURITY AGREEMENT This SECURITY AGREEMENT (this “ Agreement ”), dated as of February1, 2016, among the Persons listed on the signature pages hereof as “Grantors” and those additional entities that hereafter become parties hereto by executing the form of Joinder attached hereto as Annex 1 (each, a “ Grantor ” and collectively, the “ Grantors ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, in its capacity as collateral agent for each Senior Lender (in such capacity, together with its successors and assigns in such capacity, “ Agent ”). W I T N E S S E T H: WHEREAS , contemporaneously herewith, Twin Disc, Incorporated (“ Parent ”), Twin Disc International, S.P.R.L. (together with Parent, the “ Borrowers ”) and Wells Fargo Bank, National Association in its individual capacity (“ Lender ”) are entering into an Amended and Restated Credit Agreement dated as the date hereof (as from time to time amended, restated, supplemented, or otherwise modified from time to time, the “ Credit Agreement ”) pursuant to which Lender agrees to make certain financial accommodations available to the Borrowers from time to time pursuant to the terms and conditions thereof. As a condition to the effectiveness of the Credit Agreement Grantors are required to enter into this Agreement; WHEREAS , pursuant to that certain Note Purchase and Private Shelf Agreement dated as of June 30, 2014 (as previously amended, the “ Original Note Agreement ”) by and among Parent and PGIM, Inc., The Prudential Insurance Company of America, Pruco Life Insurance Company, Pruco Life Insurance Company of New Jersey, Security Benefit Life Insurance Company, Inc., Prudential Annuities Life Assurance Corporation, Mutual of Omaha Insurance Company, the Noteholders have made certain financial accommodations available to Parent pursuant to the terms and conditions thereof; WHEREAS , contemporaneously herewith the Noteholders and Parent are entering into an Amendment No. 2 to Amended and Restated Note Purchase and Private Shelf Agreement (the “ Second Amendment to Note Agreement ”; the Original Note Agreement, as so amended and as hereafter further amended, restated, supplemented, or otherwise modified from time to time, the “ Note Agreement ”) pursuant to which the Grantors, as a condition thereof, are required to enter into this Agreement; WHEREAS, contemporaneously herewith, the Grantors (other than Parent) are entering into (a) a Subsidiary Guaranty with the Lender (the “ Wells Guaranty ”) and (b) a Subsidiary Guaranty with the Noteholders (together with the Wells Guaranty, the “ Secured Guarantees ”) pursuant to which certain of the the Grantors irrevocably and unconditionally guarantee the obligations of the Borrowers under the Senior Agreements, as applicable. WHEREAS , contemporaneously herewith Lender, the Noteholders and Agent are entering into an Intercreditor and Collateral Agency Agreement dated as of the date hereof (as amended, restated, supplemented, or otherwise modified from time to time, the “ Intercreditor Agreement ”) pursuant to which Lender and the Noteholders appoint Agent to act on their behalf in executing and delivering this Agreement and which agreement provides for, among other things, the sharing of the benefits of the collateral pledged pursuant to this Agreement; WHEREAS , in order to induce Lender to enter into the Credit Agreement and to extend credit under the Credit Agreement and to induce the Noteholders to enter into the Second Amendment to Note Agreement and continue to extend credit under the Note Agreement Grantors have agreed to grant to Agent, for the benefit of the Senior Lender Group, a continuing security interest in and to the Collateral in order to secure the prompt and complete payment, observance and performance of the Secured Obligations. NOW, THEREFORE , for and in consideration of the recitals made above and other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.
